DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 02/07/2022 is acknowledged.
Claims 10-15, 19 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.
Applicant explicitly stated Claim 1-19 read on the elected invention, which is interpreted by Examiner as Applicant recognizing Claim 20 should be withdrawn.  However, Claims 10-15 & 19 are also withdrawn for the following reasons.  Although Claims 10-15 & 19 read on the elected invention, they do not read on the elected species.  Claim 10, Lines 5-6 claims “the linear compressor further comprises a nozzle plate that defines the nozzle and this is disposed inside the gas inflow part”.  Claim 19, Lines 9-14, “a filter assembly disposed in the gas inflow part, the filter assembly comprising: a nozzle plate seated inside the gas inflow part, the nozzle plate defining a nozzle configured to supply a portion of refrigerant discharged the compression space toward the piston”.  Although the term “nozzle plate” is not explicitly used in the instant application specification, a nozzle 410 is described in instant application Paragraph 00199 as being “seated on the seating groove 1260a to cover the through-hole 1260b”.  This feature is shown in Figures 13/15 --Species III--, but not in Figures 1-10 --elected Species I--.  As such, Claims 10 and 19 read on non-elected Species III, not elected Species I.  Therefore, Claims 10 and 19, and Claims 11-15 --which depend on Claim 10-- are withdrawn from further consideration as being drawn to a nonelected invention and/or species.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 00100 should read --The frame 110 includes a frame body 111 having an approximately cylindrical shape and a frame flange 112 extending from the frame body 111 in the radial direction. The frame body 111 is disposed to surround the cylinder 120.  That is, the cylinder 120 may be disposed to be accommodated into the frame 110. Also, the frame flange 112 may be coupled to the discharge cover 160.--
Paragraph 00212 should read --In  summary, the   surface  (top  surface  or  bottom surface) of the plate 410 or the surface (top surface or bottom surface) of the cylinder filter 420 may be oil-repellent coated, and thus, the oil contained in the refrigerant may be prevented from being introduced into the nozzle 411 provided in the plate 410. That is, if even any one of the plate 410 and the cylinder filter 420 is oil-repellent coated, the oil may be prevented from being introduced into the nozzle 411 .--
Appropriate correction is required.

Claim Objections
Claims 1-9 & 16-18 are objected to because of the following informalities:
Claim 1, Lines 3-4, the limitation “a compression space configured to receive refrigerant” should read --a compression space configured to receive and discharge refrigerant--; this prevents an antecedent basis issue with Lines 7-8
Claim 3, Lines 8-9, the limitation “a surface of the first filter at the inlet-side is oil-repellent coated” should read --a surface of the first filter at the inlet-side is the one or more surfaces of the cylinder filter being oil-repellent coated--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the limitation “the nozzle extends from an inner surface of the gas inflow part to an inner circumferential surface of the cylinder”, in Lines 5-6, is indefinite.  The limitation implies the gas inflow part and the nozzle are separate components, since the nozzle extends from the gas inflow part.  However, instant application Figure 6 shows the nozzle 126c is part of the gas inflow part 126.  As such, it is not clear if the nozzle is part of the gas inflow part or a separate element.  For the purpose of examination, the nozzle will be considered a separate element from the gas inflow part.
As to Claim 3, the limitation “the first filter having an inlet-side and an outlet-side disposed inward of the inlet-side toward the compression space”, in Lines 3-5, is indefinite.  The manner in which the limitation is written would make one of ordinary skill in the art to conclude the outlet-side of the first filter is facing to the left in instant application Figure 4.  However, when considering instant application Figures 4/5/6, one of ordinary skill in the art would conclude the outlet-side of the first filter is facing radially inward with respect to the cylinder axis in instant application Figure 4.  As such, it is not clear which direction the outlet-side of the first filter should be facing.  For the purpose of examination, the limitation will be interpreted as the first filter having an inlet-side and an outlet-side disposed radially inward of the inlet-side with respect to the cylinder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. PGPub 2018/0195502), in view of Furuyama (U.S. PGPub 2015/0174517).
As to Claim 1, Ahn teaches a linear compressor (10) comprising: a shell (101); a cylinder (120) that is disposed in (as shown in Figure 4) the shell (101) and that defines a compression space (P) configured to receive refrigerant (Paragraph 0068); a piston (130) disposed in (as shown in Figures 4/9) the cylinder (120) and configured to reciprocate relative to (Paragraph 0061) the cylinder (120); a nozzle (125) disposed at (as shown in Figure 6) the cylinder (120) and configured to supply a portion of the refrigerant (Paragraph 0119) discharged from (Paragraph 0115) the compression space (P) toward (Paragraph 0115) the piston (130); and a cylinder filter (126c) disposed at (as shown in Figure 6) an inlet-side (the radially outward end of nozzle 125 with respect to the cylinder axis) of the nozzle (126c) in the cylinder (120).
Ahn teaches the desire to prevent oil from entering the cylinder (Paragraph 0116), but is silent on how this is accomplished, so does not teach one or more surfaces of the cylinder filter being oil-repellent coated.
Furuyama describes a means for filtering unwanted debris, and teaches one or more surfaces (3; Figure 2) of the cylinder filter (1) being oil-repellent coated (Paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the cylinder filter, as taught by Ahn, with an oil repellent coated PET filter, as taught by Furuyama, to provide a PET-based filter which provides evenly imparted gas permeability (Furuyama Paragraph 0010) and prevents oil from passing through (as desired by Ahn Paragraph 0116).
As to Claim 2, Ahn, as modified, teaches all the limitations of Claim 1, and continues to teach the cylinder (Ahn 120) defines (as shown in Ahn Figure 6) a gas inflow part (Ahn 126) recessed inward (as shown in Ahn Figure 6) from an outer circumferential surface (the radially outer surface of Ahn cylinder 120) of the cylinder (Ahn 120) in a radial direction (up and down in Ahn Figure 6), and wherein the nozzle (Ahn 125) extends from an inner surface (the horizontal surface of the Ahn gas inflow part 126, as viewed in Ahn Figure 6) of the gas inflow part (Ahn 126) to an inner circumferential surface (the radially inner surface of Ahn cylinder 120) of the cylinder (Ahn 120).
As to Claim 3, Ahn, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the cylinder filter (Furuyama 1) comprises: a first filter (Furuyama 2) disposed inside (as shown in Ahn Figure 6) the gas inflow part (Ahn 126), the first filter (Furuyama 2) having an inlet-side (top of Furuyama 2 in Furuyama Figure 2) and an outlet-side (bottom of Furuyama 2 in Furuyama Figure 2) disposed radially inward (as shown in Furuyama Figure 2) of the inlet-side (top of Furuyama 2 in Furuyama Figure 2) with respect to the cylinder (Ahn 120; see 112(b) rejection above for interpretation clarification); and a second filter (Furuyama 4) disposed at (as shown in Furuyama Figure 2) the outlet-side (bottom of Furuyama 2 in Furuyama Figure 2) of the first filter (Furuyama 2), and wherein a surface (top of Furuyama 2 in Furuyama Figure 2) of the first filter (Furuyama 2) at the inlet-side (top of Furuyama 2 in Furuyama Figure 2) is oil-repellent coated (Paragraph 0027).
As to Claim 4, Ahn, as modified, teaches all the limitations of Claims 1-3, and continues to teach the first filter (Furuyama 2) is laminated on (Furuyama Paragraph 0029) the second filter (Furuyama 4), and wherein an outlet-side (bottom of Furuyama 4 in Furuyama Figure 2) of the second filter (Furuyama 4) is connected to the inlet-side (the radially outward end of Ahn nozzle 125 with respect to the cylinder axis) of the nozzle (Ahn 125).

As to Claim 16, Ahn, as modified, teaches all the limitations of Claim 1, and continues to teach a frame (Ahn 110) disposed outside of (as shown in Ahn Figure 6) the cylinder (Ahn 120), the frame (Ahn 110) comprising: a frame body (Ahn 111) that accommodates (as shown in Ahn Figure 6) the cylinder (Ahn 120) and that extends in (as shown in Ahn Figure 6) an axial direction (left to right in Ahn Figure 6) of the cylinder (Ahn 120); a frame flange (Ahn 112) that extends from (as shown in Ahn Figure 6) the frame body (Ahn 111) in a radial direction (up and down in Ahn Figure 6) of the cylinder (Ahn 120); and a frame connection part (Ahn 113) that extends from (as shown in Ahn Figure 6) the frame flange (Ahn 112) to the frame body (Ahn 111) and that defines (as shown in Ahn Figure 6) a gas hole (Ahn 114) therein (as shown in Ahn Figure 6).
As to Claim 17, Ahn, as modified, teaches all the limitations of Claims 1 & 16, and continues to teach a filter assembly (Ahn 190) disposed at an inlet-side (Ahn 114a; Ahn Paragraph 0106) of the gas hole (Ahn 114) and configured to filter foreign substances from refrigerant introduced toward (Ahn Paragraph 0106) the gas hole (Ahn 114), wherein the frame flange (Ahn 112) defines a filter groove (as shown in Ahn Figure 6) recessed rearward from (as shown in Ahn Figure 6; Ahn Paragraph 0107) a front surface (Ahn 115c) of the frame flange (Ahn 112) and configured to seat (as shown in Ahn Figure 6; Ahn Paragraph 0107) the filter assembly (Ahn 190).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Furuyama, further in view of Muhle (U.S. PGPub 2014/0283679).
As to Claim 5, Ahn, as modified, teaches all the limitations of Claims 1-3, but does not teach the gas inflow part comprises: a first recess part configured to seat the first filter and recessed inward from the outer circumferential surface of the cylinder in the radial direction; and a second recess part configured to seat the second filter and recessed inward from the first recess part in the radial direction.
Muhle describes a similar compressor and teaches the gas inflow part (12; Figure 6C) comprises: a first recess part (see Figure 6C below) configured to seat the first filter (the top of 8 in Figure 6C) and recessed inward (as shown in Figure 6C) from the outer circumferential surface (the top of 3 in Figure 6C) of the cylinder (3) in the radial direction (up and down in Figure 6C); and a second recess part (see Figure 6C below) configured to seat the second filter (the bottom of 8 in Figure 6C) and recessed inward (as shown in Figure 6C) from the first recess part (see Figure 6C below) in the radial direction (up and down in Figure 6C).

    PNG
    media_image1.png
    505
    576
    media_image1.png
    Greyscale

Muhle Zoomed-In Figure 6C, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas inflow part, as taught by Ahn, as modified, to have two sections with different diameters in addition to the nozzle, as taught by Muhle, to optimize the gas flowing to the gap between the piston and the cylinder.
Muhle describes the shape of the gas inflow part as a result effective variable (see MPEP 2144.05(II)(B)) affecting the gas flow through the gas inflow part based on the material of the cylinder filter (Paragraph 0070).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gas inflow part, as taught by Ahn, as modified, to have two sections with different diameters in addition to the nozzle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
As to Claim 6, Ahn, as modified, teaches all the limitations of Claims 1-3 & 5, and continues to teach the first recess part (see Muhle Figure 6C in the Claim 5 rejection above) has a circular band shape extending along (Ahn Paragraph 0112) the outer circumferential surface (the radially outer surface of Ahn cylinder 120) of the cylinder (Ahn 120), and wherein the second recess part (see Muhle Figure 6C in the Claim 5 rejection above) is recessed inward from a central region of a bottom surface (as shown in Muhle Figure 6C) of the first recess part (see Muhle Figure 6C in the Claim 5 rejection above) in the radial direction (up and down in Muhle Figure 6C and Ahn Figure 6).
As to Claim 7, Ahn, as modified, teaches all the limitations of Claims 1-3 & 5, and continues to teach a recessed depth of the first recess part from the outer circumferential surface of the cylinder is less than a recessed depth of the second recess part from a bottom surface of the first recess part.  Muhle Figure 6C in the Claim 5 rejection above clearly shows the first recess recessed depth is less than the second recess recessed depth.
As to Claim 8, Ahn, as modified, teaches all the limitations of Claims 1-3, 5 & 6, and continues to teach a bottom surface (the bottom of 8 in the Muhle Figure 6C) of the second recess part (see Muhle Figure 6C in the Claim 5 rejection above) is connected to (as shown in Muhle Figure 6C) the inlet-side (the radially outward end of nozzle Ahn 125 with respect to the Ahn cylinder axis in Ahn Figure 6) of the nozzle (Ahn 126c).
 Ahn, as modified, does not explicitly teach a cross-sectional area of the second recess part decreases toward the compression space in the radial direction.
Muhle describes the shape of the gas inflow part as a result effective variable (see MPEP 2144.05(II)(B)) affecting the gas flow through the gas inflow part based on the material of the cylinder filter (Paragraph 0070), and specifically cites tapering each of the sections as possibilities.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gas inflow part, as taught by Ahn, as modified, to have a cross-sectional area of the second recess part decreasing toward the compression space in the radial direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Furuyama, further in view of Lee (U.S. PGPub 2017/0321671), further in view of Yasuhiro (JP2011047306 - see attached translation).
As to Claim 18, Ahn, as modified, teaches all the limitations of Claims 1, 16 & 17, and continues to teach the filter assembly comprises: a filter bracket (see Ahn Figure 6 below) comprising a refrigerant inlet part (see Ahn Figure 6 below) and a refrigerant outlet part (see Ahn Figure 6 below), the filter bracket (see Ahn Figure 6 below) defining an accommodation space (see Ahn Figure 6 below) therein.

    PNG
    media_image2.png
    640
    729
    media_image2.png
    Greyscale

Ahn Zoomed-In Figure 6. Modified by Examiner

Ahn continues to teach a layered filter assembly within the filter bracket, but is silent on the composition of each of the layers, so does not explicitly teach a discharge filter disposed in the accommodation space of the filter bracket, the discharge filter being lipophilic; a first support member disposed in the accommodation space of the filter bracket, the first support member being disposed at an inlet-side of the discharge filter; and a second support member disposed in the accommodation space of the filter bracket, the second support member being disposed at an outlet-side of the discharge filter.
Lee describes a similar linear compressor and teaches a discharge filter (230/240) disposed in (as shown in Figure 13) the accommodation space (between 210a/210b/210c in Figure 13) of the filter bracket (210)…a first support member (220) disposed in (as shown in Figure 13) the accommodation space (between 210a/210b/210c in Figure 13) of the filter bracket (210), the first support member (220) being disposed at an inlet-side (top of 230/240, as viewed in Figure 13; Paragraph 0135) of the discharge filter (230/240); and a second support member (250) disposed in (as shown in Figure 13) the accommodation space (between 210a/210b/210c in Figure 13) of the filter bracket (210), the second support member (250) being disposed at (as shown in Figure 13) an outlet-side (bottom of 230/240, as viewed in Figure 13; Paragraph 0135) of the discharge filter (230/240).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the discharge filter, as taught by Ahn, as modified, with the discharge filter and support members, as taught by Lee, to “improve filtering performance (Paragraph 0143)”.
Yasuhiro describes a means for filtering oil out of a gas flow using two filter assemblies in series, and teaches the discharge filter (17) being lipophilic (Paragraph 001).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the discharge filter, as taught by Ahn, as modified, from a lipophilic material, as taught by Yasuhiro, to easily capture oil and improve the separation efficiency (Paragraph 0028).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 9, the prior art of record teaches a linear pump with each of the features of Claims 1-3, but does not teach “the first filter comprises a metal fiber having a plurality of filter holes, and wherein the second filter comprises a polyethylene terephthalate (PET) material”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 9.  The closest art of record is Ahn (2018/0195502), in view of Furuyama (2015/0174517), where Furuyama us used teach the filter structure.  However, Furuyama describes the first filter comprises a PET material, and wherein the second filter comprises a metal fiber.  It would not be obvious to one of ordinary skill in the art to modify Ahn, as modified by Furuyama without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 9, is neither anticipated nor made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muth (2008/0008610) and Giacchi (2009/0238701) teach linear compressor which use compressed fluid to create a fluid bearing between the piston and the cylinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746